Title: From George Washington to Benjamin Lincoln, 17 June 1782
From: Washington, George
To: Lincoln, Benjamin


                  
                     Dear Sir
                     Head Quarters 17th June
                     1782
                  
                  When pressed by Neccessity to adopt a Measure, a Choice is
                     scarcely left us. In answer therefore to your Letter of the 12th Instant, I am
                     obliged to observe, that the Tardiness of the States will compel us to that,
                     which in my Opinion, policy forbids.
                  At this critical Moment, Inclination would not lead me to consent
                     to disbandg any Corps of the Army—But if the States cannot—or what is the
                     same, will not, recruit the Regiments which are quotaed upon them, nor furnish
                     the Supplies which are necessary for their Support, we must next Consider what
                     kind of Troops, under the present View of the Matter, can best be dispensed
                     with; in doing which, I cannot hesitate to declare that, Cavalry, in present
                     Circumstances & the probable Operations of the Campaign, will be least
                     usefull, & for that reason, aught to be the first to be reduced. But
                     how to effect this purpose appears difficult—the Corps being verry much
                     dispersed, & the Sentiments of the Officers quite unknown to me, I
                     confess I am at a Loss how to point out any particular Mode—To make it a Matter
                     of Arrangement with the Officers, to determine among themselves who should go
                     out, & who should remain in Service, would be a Work of Time—To select
                     the best, from among the whole, is not only an invidious Business, but requires
                     a perfect Knowledge of each individual Character: a knowledge, which with a few
                     Exceptions, I confess myself unpossessed of—And to retain the Corps, or
                     Officers by Seniority, may, & I am sure in some Instances would, give
                     the most indifferent Officers in the whole Line of the Cavalry—Not being able
                     to hit on any Method, which is satisfactory to myself, I submit this point to
                     your Decision.
                  If the Regiments of Artillery allotted to the States of
                     Pennsylvania & Virginia, cannot be compleated, an Event of which I see
                     but little prospect, however inconsistent it may be with probity and Whatever
                     Consequences it may involve, I readily subscribe to the Opinion of Blending the
                     two into One—nothing surely can be more inconsistent with every principle of
                     Oeconomy than to keep up whole corps of Officers for the sake of a few or a
                     handfull of Men.
                  There cannot, I think, be a Doubt of the propriety, of reducing
                     Hazens Regiment The Canadian part of it, may be formed into one or more
                     Companys, according to their Number, & be employed as Watermen, or in
                     other Services suited to their Circumstances—the remainder to be turned over to
                     the States to which they respectively belong.
                  What prospects the States South of the Delaware have of getting
                     their Regiments filled under the several Modes adopted by them, I know
                     not—therefore can give no Opinion respecting them—but am certain that no
                     Regiment of Infantry belongg to any State North of the Delaware ought to be
                     reduced.
                  Most of the Staff Departments of the Army have under gone a
                     recent Change—those I presume, cannot want a Revision. The Qr Masters Departt
                     has been regulated without any participation of mine, and I know too little of
                     its present Constitution to form any Judgment upon it—The same is the State of
                     my knowledge respecting the Clothiers Department—I can only observe to you,
                     that upon an Application to me from the Assistant Clothier here, for provisions
                     it appeared to me, that he had more persons Employed under him than I thout
                     necessary—and on that Principle I refused to give him an Order for his full
                     Request.
                  Thus Sir I have given you my Sentiments on your Queries—If they
                     shall prove of any Use in effecting the salutary purposes you wish, I shall
                     think myself happy in contributing in this Way to the general Weal. I am
                     &ca
                  
               